        Case 1:18-cv-00681-RJL Document 165-1 Filed 03/13/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



AARON RICH
                               Plaintiff,

       v.                                                    Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                             Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                               Defendants.


             DECLARATION OF MERYL C. GOVERNSKI IN SUPPORT OF
             PLAINTIFF’S OPPOSITION TO DEFENDANT BUTOWSKY’S
                   SECOND MOTION TO EXTEND DISCOVERY

I, Meryl C. Governski, declare under penalty of perjury that the foregoing is true and correct:

       1.      I am counsel for Plaintiff Aaron Rich. This Declaration is based on my personal

knowledge and upon information provided to me in my official capacity.

       2.      Defendant Butowsky served 13 Requests in his Second Set of Requests for

Production (RFP) on February 20, 2020; 13 Requests in his Third Set of RFPs on February 24,

2020; and 12 Requests in his Fourth Set of RFPs on February 28, 2020. Defendant Butowsky

served his final four Interrogatories on January 27, 2020.

       3.      On February 26, 2020, counsel for Plaintiff asked Eden Quainton, counsel for

Defendants Butowsky and Matthew Couch, the “basis for your accusation that these witnesses are

evading service, including what efforts have been made to serve them and what negotiations, if

any, have taken place with counsel for witnesses who are represented.” The next day he responded:

“I stated to you that it ‘appeared’ there was an effort to evade service. If I find evidence in support
         Case 1:18-cv-00681-RJL Document 165-1 Filed 03/13/20 Page 2 of 4



of that appearance, I will provide it to you. In the meantime, your repeated demands for further

information are not ripe.”

         4.    Prior to the Court’s February 5, 2020 Order, Plaintiff’s counsel had incurred nearly

$200,000 solely in discovery-related costs.

         5.    On February 24, 2020, Counsel for Mr. Couch, Eden Quainton, emailed Joshua

Riley, et al., counsel for Plaintiff Rich, with the subject line “re: Rich v. Butowsky – Depositions,”

stating that “Unfortunately, Mr. Couch is not available on the 12th or 13th as I had thought. . . . .

Next week doesn't work for me as I am still trying to get depositions of other witnesses scheduled

(without much luck for the moment, but that is a separate issue). Mr. Couch can give you any date

during the week of March 30th.”

         6.    Attached as Exhibit 1 to this Declaration is a true and correct copy of a screenshot

of   a    Periscope   video    posted    by    Matt    Couch,     on    February    15,    2020,    at

www.pscp.tv/RealMattCouch/ 1mrxmQXEgWzxy?t=, in which Matt Couch stated “He’s hosting

deplorapalooza in Las Vegas, March 5th through the 7th. I’m planning on being there.”

         7.    Attached as Exhibit 2 to this Declaration is a true and correct copy of an email from

Eden Quainton and to Riley, et al., counsel for Plaintiff Rich, dated February 25, 2020, re: Notice

of Intent to Serve Third Party Subpoenas. The Exhibit excludes the attachments to the email,

which are not relevant to the Opposition.

         8.    Attached as Exhibit 3 to this Declaration is a true and correct copy of an email from

Eden Quainton and to Riley, et al., counsel for Plaintiff Rich, dated February 25, 2020, re: Notice

of Intent to Serve Third Party Subpoenas. The Exhibit excludes the attachments to the email,

which are not relevant to the Opposition.




                                                  2
        Case 1:18-cv-00681-RJL Document 165-1 Filed 03/13/20 Page 3 of 4



       9.      Attached as Exhibit 4 to this Declaration is a true and correct copy of an email from

Eden Quainton and to Riley, et al., counsel for Plaintiff Rich, dated February 29, 2020, re: Notice

of Intent to Serve Third Party Subpoenas. The Exhibit excludes the attachments to the email,

which are not relevant to the Opposition.

       10.     Attached as Exhibit 5 to this Declaration is a true and correct copy of Defendant

Butowsky’s Notice of Intent to Serve a Third-Party Subpoena on the Chief Medical Examiner of

Washington, D.C., dated February 13, 2020.

       11.     Attached as Exhibit 6 to this Declaration is a true and correct copy of an email

thread between Eden Quainton and Michael Gottlieb, et al., counsel for Plaintiff Rich, dated

February 21, 2020, re: Ellen Ratner.

       12.     Attached as Exhibit 7 to this Declaration is a true and correct copy of an email

thread from myself to Eden Quainton, et al., counsel for Plaintiff Rich, dated January 17, 2020, re:

Rule 31 Deposition Transcript and Exhibits. The Exhibit excludes the attachments to the email,

which are designated Highly Confidential – Attorney’s Eyes Only and are not relevant to the

Opposition.

       13.     Attached as Exhibit 8 to this Declaration is a true and correct copy of Defendant

Butowsky’s Notice of Intent to Serve a Third-Party Subpoena on Seymour Hersh, dated December

19, 2019.

       14.     Attached as Exhibit 9 to this Declaration is a true and correct copy of an email from

Eden Quainton and to Riley, et al., counsel for Plaintiff Rich, dated March 11, 2020, re: Third

party depositions.




                                                 3
        Case 1:18-cv-00681-RJL Document 165-1 Filed 03/13/20 Page 4 of 4



        15.    Attached as Exhibit 10 to this Declaration is a true and correct copy of an email

thread between Eden Quainton and myself, et al., counsel for Plaintiff Rich, dated January 2, 2020

through January 3, 2020, re: Rich v. Butowsky – Defendants’ Motions.

        16.    Attached as Exhibit 11 to this Declaration is a true and correct copy of an email

thread between Defendant Couch and Michael Gottlieb, et al., counsel for Plaintiff Rich, and other

third parties dated July 20, 2019, re: Kim Dotcom.

        17.    Attached as Exhibit 12 to this Declaration is a true and correct copy of a compilation

of Facebook posts posted on Defendant Butowsky’s public Facebook page, dated February 25,

2020.

Executed: March 13, 2020


                                                                     /s/ Meryl C. Governski
                                                                     MERYL C. GOVERNSKI
                                                                     D.C. Bar No. 1023549
                                                                     1401 New York Ave NW
                                                                     Washington, DC 20005
                                                                     Tel: (202) 237-2727
                                                                     Fax: (202) 237-6131
                                                                     mgovernski@bsfllp.com




                                                 4
